

Exhibit 10.3


Form of Restricted Stock Agreement (Time Vested)
for grants to eligible grantees (other than directors) under the
2000 Stock Incentive Plan (2004 Restatement), as amended




Please see attached.
 
D-17

--------------------------------------------------------------------------------


 
RESTRICTED STOCK AGREEMENT


THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), made this ______ day of
___________, ____, between CCC Information Services Group Inc., a Delaware
corporation (the “Company”), and ______________ (“Employee”).


WITNESSETH:


WHEREAS, Employee is an employee of the Company;


WHEREAS, the Company has adopted the 2000 Stock Incentive Plan (2004
Restatement) (the “Plan”) in order to provide its employees, non-employee
directors, consultants and advisors with incentives to achieve long-term
corporate objectives;


WHEREAS, the Company has determined to grant Restricted Stock under the Plan to
the Employee on the terms and conditions set forth below;


NOW, THEREFORE, in consideration of the various covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:


1.     Grant of Restricted Stock.


(a)     The Company hereby grants to Employee a total of _______________ shares
of common stock, par value $.10 per share, of the Company (the “Restricted
Stock”), subject to the transfer restrictions and other conditions set forth in
this Agreement.
 
(b)     The Company shall cause the Restricted Stock to be issued and a stock
certificate or certificates representing the Restricted Stock to be registered
in the name of Employee or held in book entry form promptly upon execution of
this Agreement, but if a stock certificate or certificates is issued, it or they
shall be delivered to, and held in custody by, the Company until the applicable
restrictions lapse at the times specified in Section 2(c) below, or such
Restricted Stock is forfeited as specified in Section 2(d) below.


2.    Restrictions.


(a)     Shares of Restricted Stock may not be sold, transferred, alienated,
assigned, pledged, hypothecated or otherwise encumbered, whether voluntarily or
involuntarily or by operation of law, including by levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy). Any
attempted disposition of the Restricted Shares shall be null and void and of no
effect; provided however, that this Section 2(a) shall not prevent transfers by
will or by the applicable laws of descent and distribution. Notwithstanding the
foregoing, Employee may transfer the Restricted Stock to his/her family members
provided that (i) Employee does not receive any consideration for such transfer,
(ii) Employee provides such documentation or information concerning any such
transfer or transferee as the Committee may reasonably request and (iii) the
transferee’s rights to the Restricted Stock remain subject to forfeiture under
Section 2(c). Employee’s “family members” include any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Employee) control the management of
assets, and any other entity in which these persons (or the Employee) own more
than fifty percent of the voting interests.


D-18

--------------------------------------------------------------------------------


 
(b)     Employee shall have all rights and privileges of a stockholder of the
Company with respect to the Restricted Stock, including the right to vote such
shares and the right to receive dividends paid with respect to such shares.


(c)     The Restricted Stock shall vest and the restrictions thereon shall lapse
as follows:


(i)     On ____________, _____, twenty-five percent (25%) of the aggregate
number of shares of Restricted Stock specified in Section 1(a) shall vest;


(ii)     On ____________, _____, twenty-five percent (25%) of the aggregate
number of shares of Restricted Stock specified in Section 1(a) shall vest;


(iii)     On ____________, _____, twenty-five percent (25%) of the aggregate
number of shares of Restricted Stock specified in Section 1(a) shall vest; and


(iv)    On ____________, _____, twenty-five percent (25%) of the aggregate
number of shares of Restricted Stock specified in Section 1(a) shall vest.


Upon vesting, all such vested shares shall cease to be considered Restricted
Stock, subject to the terms and conditions of this Agreement.


(d)     Upon termination of Employee’s employment with the Company, Employee
shall forfeit any shares of Restricted Stock in which Employee is not vested and
Employee shall have no further right to any such shares of Restricted Stock.


3.     Issuance of Stock Certificates for Shares.


The stock certificate or certificates representing the Restricted Stock shall be
issued promptly following the execution of this Agreement, and shall be
delivered to the Secretary of the Company or such other custodian as may be
designated by the Company, to be held until their release as provided in Section
2. The certificates representing the Restricted Stock will bear a legend in
substantially the form set forth below.


D-19

--------------------------------------------------------------------------------


 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT CERTAIN
RESTRICTED STOCK AGREEMENT BY AND BETWEEN CCC INFORMATION SERVICES GROUP INC.
(THE “COMPANY”) AND THE HOLDER OF THE SECURITIES. PRIOR TO VESTING OF OWNERSHIP
IN THE SECURITIES, THEY MAY NOT BE DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED,
SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY
CIRCUMSTANCES. COPIES OF THE ABOVE REFERENCED AGREEMENT ARE ON FILE AT THE
OFFICES OF THE COMPANY AT 444 MERCHANDISE MART, CHICAGO, ILLINOIS 60654.


4.    Tax Withholding.


Whenever the restrictions on Employee’s rights to some or all of the Restricted
Stock lapse under Section 2 of this Agreement, or if the Employee makes an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
then the Company shall notify Employee of the amount of tax which must be
withheld by the Company under all applicable federal, state and local tax laws.
Employee agrees to make arrangements with the Company to remit a cash payment of
the required amount to the Company. In the alternative, Employee may elect to
satisfy Employee’s tax withholding obligation by surrendering previously
acquired shares of the Company’s common stock or by having the Company withhold
shares of common stock from the shares that would otherwise be delivered to
Employee pursuant to this Agreement.


5.    Securities Laws.


(a)     In connection with the grant of the Restricted Stock, Employee
covenants, represents and warrants to the Company that:


(i)     The Restricted Stock to be acquired by Employee pursuant to this
Agreement will be acquired for Employee’s own account and not with a view to, or
intention of, distribution thereof in violation of the Securities Act of 1933,
as amended (the “Securities Act”), or any applicable state securities laws, and
neither the Restricted Stock nor any other shares of capital stock of the
Company issued or issuable directly or indirectly with respect to the Restricted
Stock by way of dividend or split or in connection with a combination of
securities, recapitalization, merger, consolidation or other reorganization will
be disposed of in contravention of the Securities Act, any applicable state
securities laws and any procedures reasonably established by the Board to ensure
compliance with the foregoing.


(ii)     This Agreement constitutes the legal, valid and binding obligation of
Employee, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by Employee does not, and will not, conflict
with, violate or cause a breach of any agreement, contract or instrument to
which Employee is a party or any judgment, order or decree to which Employee is
subject.


D-20

--------------------------------------------------------------------------------


 
6.     Conditions to Issuance of Stock Certificates.


The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock pursuant to this Agreement prior to fulfillment
of all of the following conditions:


(a)     The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;


(b)     The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Compensation and Nominating Committee of the Board of Directors of the Company
(the “Committee”) shall, in its sole discretion, deem necessary or advisable;


(c)     The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its sole discretion,
determine to be necessary or advisable;


(d)     The payment by the Employee of all amounts which, under federal, state
or local tax law, the Company (or other employer corporation) is required to
withhold upon issuance of Restricted Stock and/or the lapse or removal of any of
the restrictions; and


(e)     The lapse of such reasonable period of time as the Company may from time
to time establish for reasons of administrative convenience.


7.    Miscellaneous.


(a)    This Agreement may be executed in one or more counterparts, all of which
taken together will constitute one and the same instrument.


(b)    The terms of this Agreement may only be amended, modified or waived by a
written agreement executed by both of the parties hereto.


(c)     The validity, performance, construction and effect of this Agreement
shall be governed by the laws of the State of Delaware.


(d)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the transactions contemplated herein.


(e)    Except as otherwise herein provided, this Agreement shall be binding upon
and shall inure to the benefit of the Company, its successors and assigns, and
of Employee and Employee’s personal representatives.


D-21

--------------------------------------------------------------------------------


 
(f)     Capitalized terms not defined herein shall have the meaning set forth in
the Plan.


(g)    Nothing in this Agreement or in the Plan shall confer upon the Employee
any right to continue serving as an employee of the Company or shall interfere
with or restrict in any way the rights of the Company to terminate the Employee
at any time for any reason whatsoever, with or without cause.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.


CCC INFORMATION SERVICES GROUP INC.




By: ______________________________       
Name: ____________________________       
Title: _____________________________       




EMPLOYEE




Signature: _________________________      
Name: ____________________________      
 
D-22

--------------------------------------------------------------------------------





